Citation Nr: 1701915	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  

In a June 2015 decision, the Board found that the Veteran did not submit new and material evidence to reopen his diabetes mellitus claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("the Court"), and in August 2016, the Court vacated and remanded the claim to the Board for action consistent with a Joint Motion for Remand (JMR).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2016 JMR, further development is to be undertaken to ascertain whether the Veteran served in Vietnam or its in-land waterways for purposes of determining whether he was exposed to herbicides during service.  The Board was directed to obtain all necessary personnel records and other records to ascertain the Veteran's service dates aboard the USS Vancouver and whether the ship entered qualified Vietnamese inland waterways during those dates.  Although somewhat confusing in its expression, the JMR appears to direct that efforts be made to obtain the deck logs of the Vancouver for the dates the Veteran stated the ship was in Vietnam waters, since only those from July 1972 were noted to have been reviewed.  

It would appear from the record as it is now constituted, the Veteran served aboard the Vancouver from August 1972 to April 1976, since the evidence includes a Transfer and Receipts document (NAVPERS 601-12) showing the Veteran reported to the Vancouver in August 1972 and it was the ship from which he was discharged in April 1976.  Also of record is the Veteran's Enlisted Performance Record, showing his association with the Vancouver from September 1972 to April 1976.  Nevertheless, as the JMR directs that the Board is to seek the Veteran's complete service personnel records, a request for that will be made.

As to the location of the Vancouver during the time the Veteran served aboard it (9/72-4/76), the evidence already includes the response from the Defense Personnel Records Information Retrieval System (DPRIS) process, showing that the command histories of the ship were reviewed for the years 1972 through June 1975 in considering that question.  (The presumption of exposure to herbicides in Vietnam ceases to operate after May 7, 1975.)  While it appears that the only deck logs considered were for those dated in July 1972, it is not obvious why that renders the response deficient.  Nevertheless, since it appears the JMR directs the Board to seek the deck logs of the Vancouver for the dates the Veteran identified the ship was in Vietnam waters, that inquiry will be made.  (The JMR identifies those dates of Vietnam service as from June 1972 to September 1972, March 1973, October 1973, October 1974, and June 1975.)  

Separately, the Board observes that the DPRIS response does reflect the Vancouver was involved in minesweeping operations in North Vietnam waters in 1973, which would be of no benefit for purposes of this claim.  However, in connection with that operation, reference is made to the ship proceeding to a holding area south of the DMZ on April 17, 1973 before departing for the Philippines on April 23, 1973.  Documentation as to the ship's precise location between April 17 and April 23, 1973, and/or whether it was in the qualified inland waterways of Vietnam during that period should be sought.  

In addition, the DPRIS response shows the Vancouver participated in the evacuation of South Vietnam from April 23, 1975 to May 1, 1975.  Documentation as to the ship's precise location during those dates to ascertain whether it was in the qualified inland waterways of Vietnam should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's complete military personnel records and associate it with the claims file.  If no additional personnel records are available, that fact should be documented.  

2.  As directed by the JMR, submit a request to the appropriate entity to obtain copies of the Deck Logs of the USS Vancouver for the following time periods:
   
   June 1972 to September 1972 
   March 1973 
   October 1973
   October 1974 
   June 1975

3.  Contact the appropriate entity to ascertain the location of the USS Vancouver, and whether it entered the inland waterways of Vietnam, on the following dates:  

17-23 April 1973 when it was holding south of the DMZ in connection with minesweeping operations of North Vietnamese harbors;

23 April - 1 May 1975 when participating in Operation Frequent Wind and the evacuation of South Vietnam.

4.  Readjudicate the appeal.   If the claim remains denied, issue a supplemental statement of the case, and after appropriate time to respond, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



